Citation Nr: 0638135	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  02-16 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from March 1961 to April 1970.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the requested benefit.  In January 2004, the 
veteran testified before the undersigned Veterans Law Judge 
at a videoconference hearing.  In July 2004, the case was 
remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In July 2004, this case was remanded, in part, so that a VA 
examination could be conducted and an opinion provided as to 
the likelihood of a nexus relationship between the veteran's 
currently diagnosed CAD and his period of service.  The 
examination was performed in May 2006.  The examiner 
indicated that only one page of the service medical records 
had been made available to him during the examination.  
Clearly, this indicates that the examiner had not reviewed 
the claims folder prior to rendering an opinion.  While the 
Board regrets any further delay, it is found that such a 
review is essential so that a well-informed medical opinion 
can be provided.  The veteran is hereby reminded that, if 
another VA examination is deemed necessary, he must report to 
that examination.  Failure to so report could lead to the 
denial of his claim.  See 38 C.F.R. § 3.655 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The physician who examined the veteran in 
May 2006 should be provided with the claims 
folder, to include all the available service 
medical records, and must be asked to provide 
an opinion as to whether or not the veteran 
suffers from coronary artery disease (CAD) 
which can be related to his period of military 
service. 

a.  Specifically, the examiner should 
address whether it is more likely than not 
(i.e., to a degree of probability greater 
than 50 percent), at least as likely as not 
(i.e., a 50-50 probability), or unlikely 
(i.e., a probability of less than 50 
percent) that the currently diagnosed CAD 
was present in, or had its onset during, 
the veteran's period of service.

b.  If the examiner feels that another VA 
cardiology examination is needed in order 
to render the requested opinion, or if this 
examiner is no longer available, a 
cardiology examination must be scheduled to 
address the above question.  If another 
examination must be scheduled with another 
examiner, that examiner must be provided 
with the claims folder, to include the 
service medical records, to review in 
conjunction with the examination.  In any 
event, any additional opinion or 
examination must indicate in the report 
that the claims folder was reviewed.

c.  A complete rationale for any opinion 
expressed should be provided, and any tests 
deemed necessary to render the requested 
opinion should be performed.

d.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

e.  Note:  If it cannot be determined 
whether the veteran's current CAD is 
causally related to his period of military 
service, on a medical or scientific basis 
and without invoking processes relating to 
guesses or judgment based upon mere 
conjecture, the examiner should clearly and 
specifically so specify in the report, and 
explain why this is so.

2.  Once the above-requested development has 
been completed, the veteran's claim for 
service connection for CAD should be 
readjudicated.  If the decision remains 
adverse to the veteran, he and his 
representative must be provided with an 
appropriate supplemental statement of the case 
and an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

